[LETTERHEAD OF SECURITY FEDERAL CORPORATION] August 27, VIA EDGAR AND FACSIMILE United States Securities and Exchange Commission Division of Corporate Finance 100 F Street, N.E. Washington, D.C. 20549 Attn: Ms. Lindsay Bryan, Staff Accountant Mr. Amit Pande, Accounting Branch Chief Re: Security Federal Corporation Form 10-K for the Fiscal Year Ended March 31, 2009 File No. 000-16120 Dear Ms. Bryan and Mr. Pande: On behalf of Security Federal Corporation (the “Company”), this letter responds to the comments included in the August 13, 2009 letter (the “Comment Letter”), from the staff of the Securities and Exchange Commission (the “Staff”) regarding the Company’s Annual Report on Form10-K for the Fiscal Year Ended March 31, 2009. The numbered paragraphs below set forth the Staff’s comments together with the Company’s responses and correspond to the numbered paragraphs in the Comment Letter. For ease of your review, we have provided responses to each of the comments and subcomments separately. We plan to include this additional disclosure in all of the Company’s future filings. Management’s Certification, Exhibits 31 1) We note that paragraphs 4 and 4(b) of the certification required by Exchange Act Rule 13a-14(a) omit the reference to internal control over financial reporting.Please file an abbreviated amendment to the annual report on Form 10-K that consists of the cover page, explanatory note, signature page and paragraphs 1, 2, 4, and 5 of the corrected certification. Response: We have revised the certification to include paragraphs 4 and 4(b) as required by Exchange Act Rule 13a-14(a) and filed an Form 10-K/A to amend the Annual Report on Form 10-K for the year ended March 31, 2009.The Company’sQuarterly Report on Form 10-Q for the quarter ended June 30, 2009 included the required paragraphs 4 and 4(b) of the certification required by Exchange Act Rule 13a-14(a). Securities and Exchange Commission August 27, 2009 Page 2 Note 18 – Preferred Stock Issuance, page 54 2) Please tell us and revise your future filings to more clearly discuss the following regarding your issuance of preferred stock and warrants to the U.S. Treasury. a) The accounting for the issuance of the preferred stock and warrants; Response: In accordance with Generally Accepted Accounting Principles, the value of the preferred stock was discounted upon issuance by the amount allocated to the warrants to reflect that the warrants were granted in exchange for the below market rate on the preferred stock. The allocation of the proceeds between the preferred stock and warrants was determined based on the relative individual fair value of the warrants as compared to the relative individual fair value of the preferred stock. The resulting discount on the preferred shares will be accreted through retained earnings over the five year estimated life using the effective interest method, with a corresponding increase to the carrying value of the preferred stock. For the year ended March 31, 2009, the accretion of the preferred stock discount totaled $20,000 and was treated as a deemed, non-cash dividend to preferred stockholders in the computation of earnings per share. The warrants issued are considered additional paid in capital. The shares issuable upon exercise of the warrants are common stock equivalents and therefore increase the number of shares in the computation of diluted earnings per share in periods where the effect is dilutive. b) Clearly identify the assumptions used to calculate the fair value of the preferred stock; Response: The proceeds from the issuance of the preferred stock and the warrants were allocated based on the relative fair value of the warrants as compared to the fair value of the preferred shares. The fair value of the warrants was determined using a Black-Scholes model. Assumptions were: stock price volatility of 21.70%, a dividend yield of 3.35%, and an expected life of eight years. The fair value of the preferred shares was determined based on a discounted cash flow model using an estimated life of five years and a discount rate of 12%. c) Clearly identify how you determined the relative fair values of the preferred stock and the warrants; Response: Based on the resulting fair values, the preferred stock represented 97.8% of the total fair value and the warrants represented 2.2% of the total fair value. As a result, $17.6 million was allocated to preferred stock and $400,000 was allocated to the warrants. d) Clearly identify how those factors were considered in the calculation of the accretion amount reported; and Securities and Exchange Commission August 27, 2009 Page3 Response: The resulting discount on the preferred shares will be accreted through retained earnings over the five year estimated life using the effective interest method, with a corresponding increase to the carrying value of the preferred stock. For the year ended March 31, 2009, accretion of the preferred stock discount totaled $20,000 and was treated as a deemed, non-cash dividend to preferred stockholders in the computation of earnings per share. e) Quantify the discount rate used to value the preferred stock. Response: A discount rate of 12% was used to value the preferred stock. 3) We note your disclosure on page 58 that you obtain fair value measurements using a pricing model with inputs that are observable in the market for your level 2 assets and liabilities.Please tell us and revise future filings to include the following for each major category of assets and liabilities presented in your fair value disclosures. a) An expanded description of your valuation technique by each major category; Response: The following is a description of the valuation methods and assumptions used in determining the fair value for each major category presented: Investment Securities— at March 31, 2009, the Company’s investment portfolio was comprised of government and agency bonds, mortgage-backed securities issued by government agencies or government sponsored enterprises, one municipal bond, and one equity investment.
